      Case 2:20-cv-06803-RSWL-RAO Document 10 Filed 07/31/20 Page 1 of 1 Page ID #:131

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
BackGrid USA, Inc. et al                                                    CASE NUMBER

                                                                                        2:20-cv-06803 RSWL(RAOx)
                                                          PLAINTIFF(S)
                              v.
Enttech Media Group LLC et al                                                      ORDER RE TRANSFER PURSUANT
                                                                                     TO GENERAL ORDER 19-03
                                                                                         (RELATED CASES)
                                                        DEFENDANT(S).

                                                                  CONSENT

                                          TRANSFER ORDER
      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

                                             DECLINED
                                                 R. Gary Klausner
                                                 United States District Judge
                      Date

                                                               DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:
Different transactions, events and occurrences, giving rise to different claims.




                 July 31, 2020                                              /s/ R. GARY KLAUSNER
                     Date                                                   United States District Judge

                                 REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case       2:20-cv-06298 RGK(Ex)              and the present case:

      A.        Arise from the same or closely related transactions, happenings or events; or
      B.        Call for determination of the same or substantially related or similar questions of law and fact; or
      C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                              NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                                               to Magistrate Judge                         .
                                                        TRANSFER ORDER
                                                                               after the case number
           On all documents subsequently filed in this case, please substitute the initials
                                                                  DECLINED
in place of the initials of the prior judge, so that the case number will read       . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge        Statistics Clerk
CV-34 (03/19)                    ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
